Title: Abigail Adams to Mary Smith Cranch, 9 January 1791
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Philadelphia Janry 9th 1791
I received your kind Letter of December 12th with one from my Nephew inclosing 4 Portraits I instantly recognized my worthy Brother Cranch and my dear sister together with our venerable uncle Quincy. the other not one of us have skill enough to find out, by which I judge it is not a likness the three first are admirably executed and I have to request that the same hand would take my Mother and send it without letting mr Adams know for whom it is designd. you inquire how I like my situation. I answer you the one I removed from, was in Burks stile, the sublime. this is the Beautifull the House is better, that is the work within is superiour. the Architecture of the other House was Grand and the Avenue to it perfectly Romantick. the British Troops rob’d this place of its principal Glory by cutting down all the Trees in front of the House and leaving it wholly Naked. behind the House is a fine Grove; through which is a gravell walk; which must in summer add greatly to the delight of the place. I am told for 8 months this place is delicious. in winter the Roads are bad and we are 2 miles & a half from the city. I have received every attention and politeness from the Gentlemen and Ladies which I could either expect or wish. Living here is more expensive than in N york, Horse keeping in particular, which we sensibly feel, as we are obliged to keep four, for during the sitting of Congress they frequently go six times to the city in the course of the day. we cannot purchase any marketting but by going into the city. we have had very Severe cold weather from the begining of December till the week past; when the snow has chiefly left us I am thinking seriously of making arrangments to come to Braintree early in the spring as the Roads will permit, for it is generally believed that Congress will not sit after march if so I hope to be with you by the last of April or begining of May and as I must leave Brisler and his Family here, I would look out early for some person in his stead. can you inform me where Nathan Tirril is, and whether he was last summer engaged. he is a good Hand in a Garden and on many other accounts usefull. there are some articles which I shall want in the kitchin way, but it will be time enough to think of these things some months hence
I feel the loss of mrs smith and Family and it pains me daily that I could not have her with me this winter it is in vain to say what we ought to have been able to do, I feel what I cannot do. the Cols Family are all very kind to mrs Smith and treat her like a child, but a Fathers House is still the most desirable place. I hear every week from her. I have John with me a fine Boy he is and the enlivener of the whole Family we are a scatterd family, and I see no prospect of our ever being otherways. mr durant was here last week and said he was going to Boston in order to sail from thence for st croix, the River here being frozen up. I thought the Letter you sent to the care of Thomas would go best & soonest by him, so we gave it to him. Thomas is much better tho he does not yet go out except to ride. I have had a succession of sickness in my Family when we have been well ourselves, our servants have been laid up. when I come to this place again I am determined to bring a decent woman who understands plain cooking with me. Such a vile low tribe, you never was tormented with & I hope never will be. I brought all my servants from N york, cook excepted and, thought I could not be worse of than I had been. I have had in the course of 18 months Seven, and I firmly believe in the whole Number, not a virtuous woman amongst them all; the most of them drunkards. I recruited with a new one last monday, who brought written recommendations with her, and who to all appearence is very capable of her buisness, but on thursday got so drunk that she was carried to Bed, and so indecent, that footman Coachman & all were driven out of the House, concequently she has turnd herself out of doors. we know little of vileness in our state when compared to those cities who have Such Numbers of Foreigners as N york and Philadelphia— I thank you my dear sister for your kind care of your Nephew. he wanted it I believe. he mourns a want of employ, but all young men must have patience, especially in his profession. [“]there is a tide in the affairs of men” our young folks must watch for it.
I would ask dr Rush about a certain affair if I had a short detail of Names circumstances and time. if cousin Lucy thinks it worth her time to give me some account of the affair, I am upon such an intimate footing with the dr since his practise in our Family that I could easily assertain all he knows about it, but the story was so complicated that I am by no means mistress of the Subject.

my Love to mrs Norten & my young Nephew. I anticipate the pleasure of meeting you all. pray heaven nothing may arrise to prevent my realizing the Satisfaction. Let me hear from you as often you can and / believe me at all times most / affectionatly yours
A Adams
